Citation Nr: 0904151	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for variously diagnosed 
cardiovascular disorders, including hypertension, coronary 
artery disease and status post cerebrovascular accident 
residuals, claimed as secondary to the service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
diabetes mellitus.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected renal insufficiency.  

5.  Entitlement to a special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate.  

6.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his friend  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
by means of September 2006 rating decisions rendered by the 
RO.  

In November 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

Concerning the two claims now before the Board concerning the 
veteran's service-connected diabetes mellitus and renal 
insufficiency, as the veteran perfected an appeal to the 
initial ratings assigned following the grants of service 
connection, the Board has characterized these issues in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran of any further action required on his part.  

Further action as to the claims for special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate and for a TDIU rating is deferred 
pending completion of the development ordered hereinbelow.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


REMAND

The veteran claims that service connection is warranted for 
variously diagnosed cardiovascular disorders, including 
coronary artery disease and cerebrovascular accident 
residuals as secondary to the service-connected diabetes 
mellitus.  

The RO as part of its September 2006 rating decision 
essentially found in this case that the claimed 
cardiovascular disorders developed before his diabetes 
mellitus, and, as such, the diabetes did not cause the 
claimed disorders.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition, or when a service-connected 
disorder aggravates another disability (emphasis added).  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that effective on October 10, 2006, the 
section heading of 38 C.F.R. § 3.310 has been retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

The intent of the amendment was to bring the regulation into 
conformity with Allen, supra, the decision rendered by the 
Court that clarified the circumstances under which a veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused or aggravated 
by a service-connected condition.  

The Court has held that the Board may not base a decision on 
its own unsubstantiated medical opinion, but rather may reach 
a medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, a remand for medical examination and opinion is 
required at this point.  

Specifically, the evidence of record, and considered by the 
RO as part of its September 2006 rating decision, shows that 
the veteran was admitted into the emergency room of a private 
hospital, the Peninsula Hospital, on January 1, 1998.  The 
veteran was shown to have suffered a cerebrovascular 
accident.  A progress note from the veteran's two day 
admission shows that cerebral infarct and hypertension were 
both diagnosed.  Another progress note shows an assessment 
that the veteran's cerebral vascular accident was probably 
secondary to his non-compliance with taking hypertension 
medications.  The private inpatient medical records do not 
mention diabetes mellitus.  

A March 1999 letter from a private neurologist includes a 
reference to hypertension and diabetes mellitus as other 
medical problems suffered by the veteran.  

Also of record is a January 2007 medical note, indicating 
that the veteran had been under his care for diabetes 
mellitus since September 1998.  Another January 2007 
communication notes that the veteran was seen from March 1997 
to October 2001.  when he did not use insulin.  The veteran 
is currently shown to use insulin for treatment of his 
service-connected diabetes mellitus.  See November 2007 VA 
outpatient treatment record.  

The Board also observes that, after the issuance of the 
January 2008 Statement of the Case (SOC), additional private 
medical records from the Peninsula Hospital have been 
associated with the claims file.  These records, in part, 
concern his instant claims.  

They include various glucose readings dated in February 1993, 
January 1999, May 2000, December 2000 and September 2001 and 
laboratory results from January 1 and January 2, 1998, the 
dates the veteran was admitted for treatment of his cerebral 
vascular accident.  

The Board parenthetically observes that the report of an 
August 2006 VA Aid and Attendance or Housebound examination 
includes a diagnosis stating that the veteran's essential 
hypertension existed prior to the development of diabetes 
mellitus.  The basis for this statement is not clear from the 
record.  

Concerning these private records received by the RO in 
December 2008, the veteran is not shown to have submitted a 
waiver of initial consideration of this evidence by the RO 
and the RO did not issue a subsequent Supplemental SOC 
(SSOC).  

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
emphasized the Board's status as "an appellate tribunal."  
The Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  

Hence, the most appropriate action is to have the RO 
initially consider this additional evidence associated with 
the record following the issuance of the January 2008 SOC as 
part of its post-remand evidentiary review.  

In the course of the November 2008 hearing, the veteran was 
noted to have undergone certain genitourinary-related 
treatment, to include more than one cystoscopic procedures, 
at Ruby Memorial Hospital.  See page 29 of hearing transcript 
(transcript).  

These private medical records may contain information 
pertinent to the matters at hand, in particular the instant 
claim for an initial compensable rating for the service-
connected renal insufficiency, and 38 C.F.R. § 3.159(c) 
mandates that VA assist in obtaining such records.  

Also in the course of the hearing, the veteran's attorney 
observed that it had been more than two years since the 
veteran had been afforded a VA examination.  See page eight 
of transcript.  The last VA examination was dated in August 
2006 when he was afforded an Aid and Attendance or Housebound 
examination.  

The Board finds that a new examination is required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  

Hence, the veteran should be scheduled for new examinations 
to ascertain the current level of severity of his service-
connected diabetes mellitus and renal insufficiency.  

In addition, in October 2006 the veteran filed a Notice of 
Disagreement with an September 2006 rating decision denying 
service connection for erectile dysfunction.  As the veteran 
has not been provided a SOC in response thereto, a remand is 
required for the issuance of a Statement of the Case on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should send the veteran a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs.  He should be asked 
to complete (including full names and 
addresses, to the extent possible) and 
return the signed form, so that VA can 
obtain all medical records pertaining to 
treatment afforded the veteran at Ruby 
Memorial Hospital.  Any records obtained 
should be associated with the other 
evidence in the claims file.  

3.  Following the completion the 
requested action, the RO should arrange 
for the veteran to be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
cardiovascular disorders, including 
hypertension, coronary artery disease and 
any cerebrovascular accident residuals.  
The examiner should review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
medical and other history before the 
examination.  All indicated tests and 
studies should be conducted, and all 
findings reported in detail.  

Based on his/her review of the case, the 
VA examiner should opine as to the 
following:

Is it shown at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's variously 
diagnosed cardiovascular disorders, 
including hypertension, coronary artery 
disease and/or the residuals of a 
cerebrovascular accident were caused or 
aggravated by his service-connected 
diabetes mellitus?  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected diabetes mellitus.  
The examiner should review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
medical and other history before the 
examination.

The VA examiner is asked to specifically 
comment on whether the veteran's diabetes 
mellitus requires treatment with insulin, 
restriction of activities, restricted 
diet, or causes episodes of ketoacidosis, 
periods of hospitalization for treatment 
of hypoglycemic reactions (and if so, how 
many), any progressive loss of weight and 
strength, and how often the veteran is 
required to visit his diabetic care 
provider.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

5.  In addition, the veteran should also 
be afforded a VA examination to determine 
the severity of his service-connected 
renal insufficiency.  The examiner should 
review the claims file, including a 
complete copy of this remand, for the 
veteran's pertinent medical and other 
history before the examination.  

All necessary diagnostic testing and 
evaluation should be performed and all 
clinical findings reported in detail.  
Specific information is needed to assess 
the severity of the disability.  

In particular, the examiner should 
indicate whether the service-connected 
renal insufficiency results in renal 
dysfunction manifested by:

Constant albuminuria with some edema; or 
definite decrease in kidney function; or 
hypertension with diastolic pressure 
predominantly 120 or more; or, Albumin 
constant or recurring with hyaline and 
granular casts or red blood cells; or, 
transient or slight edema or hypertension 
with diastolic pressure predominantly 100 
or more, systolic pressure predominantly 
160 or more, or a history of diastolic 
pressure predominantly 100 or more 
requiring continuous medication for 
control.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in his or her report.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  If additional evidence or information 
received triggers a need for further 
development or assistance under VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2008).  

9.  The RO also should issue an SOC and 
notification of the veteran's appellate 
rights on the issue of service connection 
for erectile dysfunction.  The veteran is 
reminded that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.  

10.  Then, following completion of all 
indicated development, the RO should 
readjudicate the developed claimed in 
light of all the evidence of record.  The 
RO is advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in VCAA, and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the veteran and 
his attorney must be provided a SSOC.  As 
appropriate, the RO must consider whether 
"staged" ratings are appropriate in light 
of Fenderson, supra.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
does not intimate any opinion as to the merits of the case.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



